Citation Nr: 1134991	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-33 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability evaluation (rating) in excess of 10 percent for chronic rhinitis.

4.  Entitlement to a disability evaluation (rating) in excess of 10 percent for chronic epididymitis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 1979, and from March 1985 to March 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied reopening of service connection for bilateral hearing loss disorder, denied service connection for tinnitus, denied a disability evaluation in excess of 10 percent for chronic rhinitis, and denied a compensable disability evaluation for chronic epididymitis.  The Veteran disagreed.  

In a rating decision mailed in August 2009, the RO granted a 10 percent disability evaluation for chronic epididymitis, effective January 2008, the date of receipt of the claim for an increased rating.  Because a higher rating is available, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for the Veteran's chronic epididymitis disability remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Following the statement of the case, the Veteran perfected his appeal in September 2009, checking in the positive for all four issues as listed on the Statement of the Case.  

In June 2011 the Veteran and spouse testified before the undersigned at a Board hearing held in St. Petersburg, Florida.  A transcript has been incorporated into the record.  

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an October 2005 rating decision, the RO denied service connection for a bilateral hearing loss disorder, finding that there was no current disability of hearing loss; the Veteran did not appeal that decision.  

2.  Since issuance of the October 2005 rating decision, evidence not previously on file has been received by VA that relates to an unestablished fact of a current bilateral hearing loss disorder and raises of reasonable possibility of substantiating the claim.

3.  The Veteran sustained a tinnitus disorder disease or injury during service, and experienced chronic symptomatology of a tinnitus disorder during service.  

4.  The Veteran experienced continuous symptoms of a tinnitus disorder since service separation.

5.  The current tinnitus disorder is related to service. 

6.  The Veteran's chronic rhinitis most nearly approximated greater than 50 percent obstruction of the nasal passages on both sides, and without polyps, during the entire rating period on appeal.

7.  The Veteran's chronic epididymitis is manifested by intermittent intensive management, though not by symptoms of urinary difficulties, renal dysfunction, or infection, and it has not required long-term therapy, drainage, hospitalizations, or continuous intensive management.


CONCLUSIONS OF LAW

1.  The October 2005 RO rating decision that denied service connection for a bilateral hearing loss disorder became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen service connection for a bilateral hearing loss disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a tinnitus disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

4.  The criteria for an increased rating in excess of 10 percent for chronic rhinitis have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 6522-6524.

5.  The criteria for an increased rating in excess of 10 percent for chronic epididymitis have not been met for any period on appeal.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the Board finds in favor of the Veteran, that is, finds that new and material evidence has been received to reopen the previously denied claim for service connection for bilateral hearing loss and finds in favor of the claim for service connection for tinnitus.  For this reason, the benefits sought on appeal (reopening of the claim for service connection for bilateral hearing loss and grant of service connection for tinnitus) are being granted, so the need to discuss whether VA has complied with its duties to notify and assist is obviated.  

With regard to the claims for increased disability evaluations for chronic epididymitis and chronic rhinitis, the record shows that the VCAA letter dated in June 2008 provided the Veteran such notice.  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.  Further, the June 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records, VA examination reports, private treatment reports, and lay evidence.  There was no mention in the claims file of the Veteran applying for Social Security disability benefits.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA genitourinary and nose and sinus examinations in May 2008 to address the levels of disability of the chronic epididymitis and chronic rhinitis disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings; therefore, the Board finds the examinations are sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

New and Material Evidence Legal Criteria

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final allowance of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening the claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, that is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 
8 Vet. App. 69 (1995).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.

In April 1997, the RO denied service connection for bilateral hearing loss, finding that the Veteran did not have a current diagnosis, as the Veteran did not have hearing loss as recognized by VA in his left ear, and had normal hearing in his right ear.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In October 2005, the RO denied reopening of service connection for bilateral hearing loss, finding that, while the October 2005 VA audiology examination identified bilateral hearing loss, there was no relationship to service.  The Veteran did not appeal, and that decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The evidence received since the October 2005 rating decision included a private October 2007 audiogram report, lay statements, which include his testimony before the undersigned, private treatment reports from the Veteran's long-time private physician, dated 2005 to 2009, and VA treatment records, that include evaluations for hearing aids.  The private 2007 audiogram and the VA evaluations for hearing aids are new, in that this evidence was not before agency decision-makers in October 2005.  This evidence is also material, in that it is evidence of both the current disability of bilateral hearing loss and its severity.  In addition, the Veteran's lay statements and testimony describing his experiencing hearing loss in service are new in that his testimony was not before agency decision-makers in October 2005, and this evidence is also material, in that it is evidence that pertain to a relationship to service.  As this newly submitted evidence that was not before the decision-makers in October 2005, and as this evidence goes to the basis for the prior final denial, namely, the lack of a nexus to service, this evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).  

Accordingly, Board finds that the additional evidence received since the October 2005 rating decision is new and material, and the claim for service connection for bilateral hearing loss will be reopened.  The appeal is granted to this extent only.

Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Certain chronic diseases, including such organic neurological disorders that cause tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contends that he incurred a tinnitus disorder in service as a result of his duties on the flight deck.  He testified that he experienced tinnitus in service following exposure to the loud noises of planes and that he experienced chronic symptoms of tinnitus in service and following service.

Having considered all the evidence of record in light of the regulations noted above, the Board finds that the evidence for and against the claim for direct service connection for a tinnitus disorder is at least in relative equipoise.  Resolving doubt in the Veteran's favor, the Board first finds that the weight of the evidence demonstrates that the current tinnitus disability began during service.  

There was no overt complaint or request for treatment for tinnitus in the service treatment records, despite extensive monitoring of the Veteran's hearing acuity in service in 1995.  In a service allergy/immunology clinic evaluation in March 1995, the clinician noted the Veteran reported no "trouble" with his ears, and the Report of Physical Examination dated September 1995, for purposes of retirement, found his ears clinically normal.  The Report of Medical History dated September 1995 also bears negative checks for ear "trouble".   

After his retirement in March 1996, the Veteran filed his original claim seeking service connection for various disorders in May 1996.  Tinnitus was not listed as a claimed disorder.  The Veteran was afforded a June 1996 VA general medical examination.  Within the report, the VA examiner noted the Veteran reported occasional diminished hearing in his right ear and "occasional ringing" in the right ear.  Yet, neither the Veteran nor the VA examiner used the term "tinnitus", nor did the VA examiner assess tinnitus, despite this characteristic complaint.  Post-service, in a February 2003 VA audiology evaluation, the Veteran reported tinnitus occasionally in his left ear (see also VA audiology evaluation, January 2004), and in testimony before the undersigned in June 2011, the Veteran testified that he experienced tinnitus while in service and has continued to experience tinnitus post-service.  See Transcript.  

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 309 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Board finds the evidence is in equipoise on the question whether the Veteran incurred a tinnitus disorder in service and whether he experienced chronic symptoms in service of a tinnitus disorder.  On one hand, despite extensive testing and evaluations of his hearing acuity during the final years of service, in particular 1995, there were no complaints of tinnitus, to the point that he denied ear "trouble" on the retirement Report of Medical History.  Yet, in June 1996, within one year of his service separation (in March 1996), he reported the characteristic ringing in his right ear to the VA general medical examiner.  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus disorder began in service.  

As well, the Veteran has reported experiencing post-service continuous symptoms of tinnitus, as evidenced by his reports to VA clinicians in 2003 and 2004, and his many lay statements.  The Board notes that a private September 2007 treatment report noted the Veteran denied ringing in his ears; however, the Board finds this singular report simply outweighed by the Veteran's many other reports of experiencing ringing in his ears dated from 1996 to the present.  

In this particular case, the fact that the same symptoms shown immediately after service, and within one year of service, are present currently, that the Veteran has related his observations of experiencing the same symptoms since service, and that the Veteran is competent to report those observations is sufficient to place in equipoise the fact of whether the Veteran's current tinnitus disorder is etiologically related to service.  See 38 C.F.R. § 3.303(b) (subsequent manifestations of chronic disease in service at any later date are to be service connected); see also Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms that to substantiate a claim of service connection where such symptoms later formed the basis of diagnosis of disability).  Resolving such reasonable doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus began in service and is etiologically related to service, so that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Disability Evaluations

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3.

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this conclusion, the Court observed that when a claim for an increased rating was granted, the effective date assigned may be up to one 
(1) year prior to the date that the application for increase was received if it was factually ascertainable that an increase in disability had occurred within that time frame.  In this case, however, an increase in disability one (1) year prior to the date of the Veteran's claims is not factually ascertainable in this case (one year prior to January 7, 2008).

Increased Disability Evaluation for Chronic Rhinitis

38 C.F.R. § 4.97, Diagnostic Code 6522, pertaining to allergic rhinitis, provides a 10 percent evaluation for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is assigned for allergic or vasomotor rhinitis with polyps.  

The Veteran contends that the severity of his chronic rhinitis disability is not recognized by the current 10 percent evaluation.  He testified to experiencing severe nasal discharge, nasal pain, blockage of both nostrils, and the necessary use of nasal sprays and medication.

Private treatment reports dated in 2007 noted his history of what was referred to as "seasonal" allergic rhinitis.  While he complained in April 2007 of nasal congestion and post-nasal drip, in a September 2007 evaluation, these symptoms were not reported and his sinuses were not tender.  His prescription for Flonase was renewed.  

A VA nose and sinus examination was afforded the Veteran in May 2008.  He reported a history of intermittent blockage of either nostril and chronic clear rhinitis discharge.  He reported using medication and an inhaler daily and as needed.  He did not utilize oxygen, did not report purulent discharge, a speech impairment, or any difficulty communicating.  He did report a weekly headache and experiencing pain on either side of his nose, though no incapacitating episodes.  While the disability did not impact his employment, it did affect his ability to sleep.  Upon objective examination, the VA examiner found no nasal polyps.  There was approximately 60 percent turbinate enlargement on the right side and approximately 70 percent turbinate enlargement on the left side, which occludes the nostril.  There was no septal deviation present, or tissue loss, scarring, or deformity of the nose.  There was palpable maxillary tenderness bilaterally.  

The Veteran's private physician noted in a July 2009 letter that one nostril was completely obstructed and another was 60 percent obstructed, which made it difficult for the Veteran to breathe.     

A rating in excess of 10 percent is not warranted under this diagnostic code as the record is entirely negative for evidence of nasal polyps at anytime during the claims period.  See Transcript.  Indeed, the current 10 percent evaluation is warranted for the greater than 50 percent obstruction of the nasal passage, which is precisely what his private physician described in July 2009.  The Veteran testified at some length before the undersigned as to his experience with nasal discharge and to his experiencing nearly every single symptom suggested, all the time, including during the hearing itself; however, the Board notes that his testimony closely followed his descriptions of symptoms experienced in service, for which he has already been granted service connection, and to the extent that those reports were describing current symptoms, these symptoms have already been considered in the current 10 percent evaluation.  

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  The Veteran has not reported any incapacitating episodes, and certainly none that required prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  See Diagnostic Codes 6510-6514.  The Veteran complained of headaches at the May 2008 VA examination, but denied experiencing any purulent discharge, or crusting.  An increased rating is therefore not warranted under Diagnostic Codes 6510-6514 for any form of sinusitis.

The Board has also determined that Diagnostic Codes 6523 and 6524 pertaining to bacterial and granulomatous rhinitis are not for application in this case.  The Veteran's rhinitis was specifically characterized as allergic in nature by his own private physician.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

Therefore, the Board finds that, for the entire rating period on appeal, the Veteran's chronic rhinitis disability has not more nearly approximated the criteria to warrant disability evaluation in excess of 10 percent, and so, the claim is denied.  

Disability Evaluation for Chronic Epididymitis

The Veteran contends that his chronic epididymitis disability is more severe than is recognized by the current 10 percent disability rating.  He testified to daily, recurrent and intense pain that had an impact on his daily activities and his marital relationship.   

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a, which rating criteria provide a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a (2010).

In a December 2007 VA primary care evaluation, the Veteran reported having had a recent episode of epididymitis and that he had completed a course of antibiotic.  He reported to the VA clinician that he had been hospitalized in service for this disorder, but then refused to discuss it further with the VA clinician.  

In a private September 2007 evaluation, the Veteran denied testicular pain, and upon objective examination, the private physician, who noted the Veteran's history of epididymitis, found the testicles not enlarged and non-tender.  However, in January 2008, the private physician prescribed Levaquin for the epididymitis, for 21 days with no refill.  In the July 2009 letter, the physician noted the Veteran's complaints of constant pain and swelling, which irritated the Veteran when he walked.  The physician also described the disability as one that would require ongoing long term treatment and drug therapy indefinitely.  

In May 2008 the Veteran was afforded a VA genitourinary examination.  He again reported having been hospitalized in service for the disability.  Currently, he experienced persistent pain, which flared from time to time, described as once every few weeks.  He would be prescribed an antibiotic for 10 to 20 days to get him through the exacerbation.  As of the date of the VA examination, he was not taking any antibiotics.  He described the pain as 9/10, especially worse while heavy lifting, with intercourse, and with an erection.  There was occasional clear discharge without blood.  There was occasionally swelling of the scrotum, which resolved promptly if no physical contact was made.  He denied lethargy, weakness, anorexia, weight loss or gain.  He had normal urinary habits, without incontinence.  He reported no surgery on any part of the urinary tract, no recurrent urinary tract infections, or hospitalizations for urinary tract diseases within the previous year.  He denied erectile dysfunction, and reported being able to obtain and maintain an erection, though during an exacerbation there would be pain.  In his occupation as a wallboard manufacturer, he would experience pain while heavy lifting.  He denied effects on his activities of daily living due to the epididymitis.  Upon objective examination, the VA examiner noted the left testicle was partially descended with exquisite tenderness to the palpitation of the epididymis.  There was no inguinal hernia on the right; however, the VA examiner was unable to test the left side due to the Veteran's exquisite pain.  The testicles were of normal size and consistency and the penis was not otherwise deformed.  

During the June 2011 Board hearing, the Veteran testified to experiencing nearly every symptom suggested, all the time, including during the testimony itself.  While the Veteran testified that the claims file contained all the treatment records, to account for all of the symptoms and the severity as the Veteran testified at hearing, the claims file would necessarily encompass several volumes.  While the Board finds the Veteran's testimony credible and probative, the Board finds more probative the symptoms reported and assessments made over months and years of treatment by his private physician, to include the July 2009 letter, and by the VA examiner in May 2008, as such history and complaints were made by the Veteran to various clinicians and examiners for treatment purposes, rather than for the purpose of obtaining VA compensation.

As noted above, the Veteran's epididymitis is currently assigned a 10 percent rating under Diagnostic Code 7525, chronic epididymo-orchitis (rated as a urinary tract infection under 38 C.F.R. § 4.115a).  The Board finds this disability evaluation appropriate and that the criteria for an evaluation in excess of 10 percent have not been met for any period.  During the entire rating period on appeal, the symptoms of the Veteran's disability manifested the symptoms listed in the 10 percent rating, specifically that criteria of requiring intermittent intensive management.  Private treatment reports noted the private physician in January 2008 prescribed Levaquin for 21 days, with no refills.  As of the May 2008 VA examination, the Veteran reported not taking any antibiotics.  There were no reports of hospitalizations within the rating period on appeal, though the Veteran reported being hospitalized in service.  The criteria for a 30 percent evaluation have not been met.  Again, there are no reports of recent hospitalization, his own private physician in July 2009 did not list any drainage as necessary treatment, only medication, and a medication prescription that does not allow for refills cannot be understood as continuous.  Therefore, the criteria for a 30 percent disability evaluation have not been met at any time during the increased rating period on appeal.  

Further, Diagnostic Codes 7523 and 7524 also provide the rating criteria specifically regarding disabilities involving the testes.  Specifically, Diagnostic Code 7523 provides the rating criteria for atrophy of one or both testes, and Diagnostic Code 7524 provides the rating criteria for removal of one or both testes.  However, the May 2008 VA examiner noted that there was no atrophy of the testes, as both were of normal size and there is no report of a removal of testes.  Also, Diagnostic Code 7523 includes footnotes noting that a separate rating may be assigned for special monthly compensation (if appropriate); however, the Veteran has denied experiencing erectile dysfunction.   

For these reasons, the Board finds that the preponderance of the evidence is against granting a disability evaluation for the Veteran's epididymitis disability in excess of 10 percent for any period.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.    

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the chronic rhinitis and chronic epididymitis disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that comparing the Veteran's disability levels and symptomatology to the rating schedules, the degrees of disability throughout the appeal period under consideration are contemplated by the rating schedules for both disabilities now before the Board.  The Veteran's chronic rhinitis disability is evaluated as 10 percent disabling, which reflects the greater than 50 percent obstruction of the nasal passage, without polyps, as observed by both the Veteran's own private physician and the 2008 VA examiner.  This directly corresponds to the schedular criteria for the 10 percent evaluation for allergic rhinitis (Diagnostic Code 6522).  As well, the Veteran's chronic epididymitis disability is evaluated as 10 percent disabling, which reflects the intermittent intensive management his disability has received and which directly corresponds to the scheduler criteria for the 10 percent evaluation under Diagnostic Code 7525.  The higher 30 percent rating is based on criteria of recurrence of infection, hospitalization, and extensive management.  These criteria were considered but not shown in this case.

For these reasons, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's chronic rhinitis and chronic epididymitis disabilities, and no referral for an extraschedular ratings are required.  

Finally, the Veteran has reported to the RO in January 2010 that he had lost his job; however, at the June 2011 Board hearing, he testified that he had a job.  Prior to the January 2010 Report of Contact, throughout the claims file, the Veteran was also reported to be working full time.  The Court has held that entitlement to a TDIU is potentially an element of all claims for an increased rating unemployability is raised by the veteran or the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).  However, upon a complete review of the claims file as it now stands, the Board finds that the issue of entitlement to TDIU has not been raised by the evidence of record.  See Rice, 22 Vet. App. 447.


ORDER

New and material evidence having been received, reopening of service connection for a bilateral hearing loss disorder is granted.

Service connection for tinnitus is granted.

A disability rating in excess of 10 percent for chronic rhinitis is denied.

A disability rating in excess of 10 percent for chronic epididymitis is denied.


REMAND

Upon a complete review of the claims file, to include the extensive service treatment reports, the Board notes that the Veteran's hearing was tested upon multiple occasions in service.  Concurrently, and of greater interest to service medical providers, was the Veteran's problematic perennial allergic rhinitis (PAR), for which the Veteran is now service-connected.  (As opposed to the Veteran's testimony before the undersigned, it was the service clinicians' concern for his severe rhinitis, and not his hearing, that resulted in his being restricted from shipboard activities.  See September 1995 report.)  A July 1995 evaluation included the service clinician's assessment that the STS (standard threshold shift) noted in the Veteran's left ear (AS) was likely secondary to his PAR.  Also within the record is a private notification from the Veteran's employer, dated July 2005, that informed him that recent testing determined his hearing had a condition or problem that was not consistent with noise exposure or damage.  That letter recommended that the Veteran consult with a physician who specialized in ear diseases.  Finally, the Veteran testified before the undersigned that he experienced hearing loss in service and following service.

In October 2005, the Veteran was afforded a VA audiology examination.  The VA examiner concluded by noting that the audiogram results were not reliable, as they indicated profound bilateral hearing loss with speech recognition scores of zero percent and eight percent, which did not correspond to the examiner's experience with the Veteran himself.  VA treatment reports dated August 2008 and September 2008 refer to the Veteran as an established audiology patient who had undergone an evaluation for hearing aids, yet no VA treatment report of record included numerical audiogram results.  

The Board finds that the Veteran should be afforded another VA audiology examination with an opinion as to whether it is at least as not that his current hearing loss disability is related to noise exposure in service, to include service on the flight deck of a naval ship.  The Board reminds the Veteran that the obligation to cooperate with the VA examination includes the obligation to be candid in his responses.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").

As well, the Veteran should also be afforded an appropriate ear disease examination for an opinion as to whether his apparent hearing loss may be caused, aggravated, or related to his already service-connected chronic rhinitis disability.  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Secondary service connection can include cases where an otherwise non-service-connected disability is aggravated (rather than caused) by a service-connected disability.  See Allen v. Brown, 7 Vet. App. at 445, 448-449 (1995)(en banc).

Therefore, the Veteran should be examined to determine the nature and likely etiology of his bilateral hearing loss, to include if it is at least likely as not caused or aggravated by the service-connected chronic rhinitis disability.  38 C.F.R. § 3.310 (any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected).

Accordingly, the issue of service connection for bilateral hearing loss is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Jacksonville CBOC, dated September 2008 to present, that pertain to the Veteran's audiology evaluations or hearing loss, and associate them with the claims file.  In particular, obtain any numerical audiogram results for the audiology consultations in August 2008 and September 2008 and include them in the claims file.

2.  The AMC/RO should arrange for the Veteran to undergo a VA audiological examination and a VA ear disease examination to ascertain the severity and etiology of his bilateral hearing loss.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or higher) that any current bilateral hearing loss disability is related to service, specifically to the acoustic trauma sustained while in service while performing duties on the flight deck.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions. 

a).  The examiner is advised that the Veteran is competent to report his history and symptoms of acoustic trauma and hearing loss during and after service, and that his reports should be considered in formulating the requested opinion.

b).  The Board observes that a private medical treatment report dated June 2002 listed the Veteran's occupation as a mixer operator, and the Veteran reported to the May 2008 VA examiner (VA genitourinary and nose and sinus examination) that he was employed as a wallboard manufacturer.   

c).  Based on his/her review of the case, the examiner should opine as to whether the Veteran has a current diagnosis of bilateral hearing loss that is at least as likely as not caused or aggravated (permanently worsened in severity) by the service-connected chronic rhinitis disability.  As well, the examiner should provide complete rationale for all conclusions.

3.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, the Veteran and his representative should be furnished a SSOC, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination(s), as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


